                            UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF NORTH CAROLINA
                                  WESTERN DIVISION


CAROLYN WILLIAMSON,                                  )
                                                     )
                        Plaintiff,                   )
                                                     )      JUDGMENT IN A CIVIL CASE
       v.                                            )
                                                     )      CASE NO. 5:20-CV-426-BO
KILOLO KIJAKAZI, Acting Commissioner of              )
Social Security,                                     )
                 Defendant.                          )


Decision by Court.
This action came before this Court for ruling as follows.

IT IS ORDERED, ADJUDGED, AND DECREED that the Court hereby reverses the
Commissioner's decision under sentence four of 42 U.S.C. § 405(g) and remands the case to the
Commissioner for further proceedings.


This Judgment Filed and Entered on September 15, 2021, and Copies To:
Derrick Kyle Arrowood                                (via CM/ECF electronic notification)
Amanda B. Gilman                                     (via CM/ECF electronic notification)




DATE:                                        PETER A. MOORE, JR., CLERK
September 15, 2021                           (By) /s/ Nicole Sellers
                                              Deputy Clerk




            Case 5:20-cv-00426-BO Document 24 Filed 09/15/21 Page 1 of 1
